Title: To George Washington from John Patterson, 13 August 1758
From: Patterson, John
To: Washington, George



Honourable Sr
Alexandria August the 13th 1758

I have got the outside of the House finishd, the Closets excepted, & that by not having plank; which Mr Balendine has got a bill for, but having no dependance on his word, shall strive if posible to finish the inside, according to expectation (in case hands can be got) I have tryd my friends in raising & kivering, the House but those men cannot be prevaild upon to asist me longer, having business of there own to be done. Having consulted Col. Fairfax concerning the old floors up Stairs, pasage floor also; informs me, he would write & have your answer; its just the Nail holes of the latter, looks but indiffirent; but the Joynts makes amends for that; & in me would be base to take it up, when I am confident, its not in my power to lay a better one, the Stuff of it being dry, & when playnd over will have much a better look. As to the former floors Col. Fairfax will write his opinion of them. I Likwise consulted Mr Triplet of the Plan, he says its not in his power to do it, this year, as there is Bricks to be made, & as to the other jobs he can compleat. In regard to pleacing the Stairs up to the Garret, I do not intend to adapt them in the Room mentiond, in the last Letter, but opposite to the head of the old Stair Caise, takeing them off from the store room that was; & shall advise with Col. Fairfax in this point, as in every other article. I hope to give your Hon. a greater sadisfaction by my actions then words, & shall allways remain with the greatest respect; Your Honours Most obligd, Most Hble & Obedient Servt

John Patterson

